WALKER, Chief Justice,
dissenting.
William Robert Oliver was tried in December, 1988. The appellate process began through this Court making its way finally to our Court of Criminal Appeals which issued its mandate to this Court on May 17, 1991, reversing this Ninth Court with instructions to remand the Oliver case back to the trial court to conduct a hearing *791under Tex.Code Crim.Proc.Ann. art. 35.261 (Vernon 1989). We complied as did the trial court.
On July 1, 1991, the art. 35.261 hearing was held. Mr. Patrick O’Neal Hardy was the District Attorney in and for Tyler County, Texas at the time appellant was tried; and Mr. Hardy actually tried appellant’s case himself. At the time of the art. 35.261 hearing, Mr. Hardy was no longer with the Tyler County District Attorney’s office.
In my review of the record of the hearing in the light most favorable to the ruling made by trial judge Monte Lawlis,1 I can find absolutely nothing requiring me to determine that Judge Lawlis’ ruling was “clearly erroneous.”
With regard to each black juror stricken, I believe Mr. Hardy complied with the present requirements of the law regarding race neutral explanations. See, Moore v. Keller Industries, Inc., 948 F.2d 199 (5th Cir.1991).
The majority claims that Mr. Hardy’s reasons given for striking the eight jurors were subjective and unsupported by objective evidence. I think the majority is requiring Mr. Hardy to come back two and one-half years later and prove beyond a reasonable doubt by objective evidence that race was not a factor in his strike consideration. I personally question that any person could do so for who can recall the vivid details and reasons for actions taken at such remote times, especially when there was no requirement to record or account for such actions because Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), was not even applicable to white defendants?
Now, the majority assumes that Mr. Hardy’s explanations are “either a bald pretext for discrimination or an expression of the prosecutor’s unconscious attitudes towards people of color.”
Unless I am mistaken, this Court has just found Mr. Hardy to be a racist, and not only Mr. Hardy, but also Judge Lawlis for refusing to recognize such discrimination or unconscious attitude. I am not ready to make that statement, nor does my understanding of the law since Batson require me to do so.
Philosophically and as a judicial representative, see, Chisom v. Roemer, 501 U.S. -, 111 S.Ct. 2354, 115 L.Ed.2d 348 (1991), we are fast approaching the logical conclusion of the illogical premises born in Batson. Prophetically, Batson must end in the destruction of peremptory challenges for all parties. See, Hill v. State, 827 S.W.2d 860 (Tex.Crim.App.1992). What is left? Challenge for cause only? Frightening! Thus, enter Batson Phase II. Bat-son II revisits the process, only now we evaluate the racial neutrality or non-neutrality of each juror, both before and after verdict.
Clearly there exists more than sufficient remedies for civil rights violations without turning each trial, whether civil or criminal, into a continuing search for latent racism.
I would affirm the trial court’s ruling.

. See, Salazar v. State, 818 S.W.2d 405, 408 (Tex.Crim.App.1991).